 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT

 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9    SILVESTRE RAEL,                                                 Case No. 1:21-cv-00810-EPG (PC)

10                           Plaintiff,
                                                                      ORDER FOR PLAINTIFF TO: 1) SUBMIT
11                v.                                                  APPLICATION TO PROCEED IN FORMA
                                                                      PAUPERIS OR PAY FILING; OR 2) FILE
12    ANDREW ZEPP, et al.,                                            NOTICE OF VOLUNTARY DISMISSAL

13                           Defendants.
14

15            Plaintiff is a state prisoner proceeding pro se in this action. Plaintiff has not paid the

16   $402.00 filing fee or submitted an application to proceed in forma pauperis pursuant to 28 U.S.C.

17   § 1915.

18            Additionally, it is not clear if Plaintiff intended to file this action in federal court. The

19   coversheet and the caption of Plaintiff’s complaint list the Superior Court of California, County of

20   Kern. (ECF No. 1-1, p. 1; ECF No. 1, p. 4). Moreover, Plaintiff’s only claim appears to be for

21   professional negligence (a state law cause of action). Plaintiff has not pled any basis for federal

22   jurisdiction and there does not appear to be any.1

23
              1
                Plaintiff is currently incarcerated in Kern Valley State Prison and is suing individuals who work there.
24   Thus, it appears that the Court does not have diversity jurisdiction. 28 U.S.C. § 1332(a)(1) (“The district courts shall
     have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of $75,000,
25   exclusive of interest and costs, and is between [] citizens of different States….”).
               Additionally, as it appears that Plaintiff is only asserting state law claims and as the Court does not have
26   diversity jurisdiction, it appears that the Court does not have supplemental jurisdiction either. 28 U.S.C. § 1367(a)
     (“Except as provided in subsections (b) and (c) or as expressly provided otherwise by Federal statute, in any civil
27   action of which the district courts have original jurisdiction, the district courts shall have supplemental jurisdiction
     over all other claims that are so related to claims in the action within such original jurisdiction that they form part of
28   the same case or controversy under Article III of the United States Constitution.”).
                                                                  1
 1          If Plaintiff did not intend to file this action in federal court, he should file a notice of

 2   voluntary dismissal in this action and re-file the action in state court.

 3          Accordingly, based on the foregoing, IT IS HEREBY ORDERED that:

 4          Within forty-five (45) days of the date of service of this order, plaintiff shall either: 1)

 5   submit the attached application to proceed in forma pauperis, completed and signed, or in the

 6   alternative, pay the $402.00 filing fee for this action; or 2) file a notice of voluntary dismissal

 7   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

 8
     IT IS SO ORDERED.
 9

10      Dated:     May 21, 2021                                  /s/
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
